Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 25, 2019

                                       No. 04-19-00126-CV

                                      Jose Andres GARZA,
                                            Appellant

                                                 v.

                                     Amanda G. ESPARZA,
                                          Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2018FLG002494-D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER
        Appellant has requested the trial court clerk and court reporter to prepare and file a record
in this appeal, and he filed an affidavit of indigency in the trial court on March 19, 2019. If a
party, the clerk, or the court reporter seek to require appellant to pay costs, we order they must
file a motion in the trial court by April 4, 2019 in conformity with Texas Rule of Civil
Procedure 145(f). If a motion is timely filed, we order the trial court to immediately set a
hearing, giving notice as required by Rule 145(f)(5), and to make written findings, which must
be filed in this court no later than April 24, 2019.

           We further order the clerk of this court to serve a copy of this order on the parties, the
trial court clerk, the court reporter, and the trial court.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court